          Case 5:18-cv-01162-HE Document 23 Filed 10/16/19 Page 1 of 1



                     UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

 1. NORTH STAR MUTUAL                            )
    INSURANCE COMPANY,                           )
                                                 )
 Plaintiff,                                      )
                                                 )
 v.                                              )      Case No. 18-CV-1162-HE
                                                 )
 1. ENGINUITY L.L.C.,                            )
 2. JAY HAWPE, an individual, and                )
 3. HIGHPOINTE CHURCH, INC.                      )
                                                 )
 Defendants.                                     )
                                                 )

                     ORDER OF DECLARATORY JUDGMENT

       THIS MATTER comes before the undersigned United States District Judge

pursuant to the parties Joint Stipulation for Order of Declaratory Judgment [Doc. #21].

Based on the stipulations and agreements of the parties, the Court hereby ORDERS that

the following declaratory judgment should be and is hereby entered:             this Court

DECLARES that (1) no coverage exists under the North Star Mutual Insurance Company

Policy issued to High Pointe Church for the allegations asserted by Enginuity LLC in Case

No. CJ-2018-4208, filed in the District Court of Oklahoma County, including alleged

injuries and damages, and (2) North Star has no further defense or indemnity obligation in

said action or any other related action or proceeding asserting the same allegations.

       IT IS SO ORDERED.

       Dated this 16th day of October, 2019.
